internal_revenue_service number release date index no legend taxpayer llc1 llc2 llc3 state dear cc psi plr-136233-01 date this is in response to a letter_ruling request in which you request that the irs issue the following rulings the excise_tax imposed by sec_4261 of the internal_revenue_code is not applicable to payments for transportation made or deemed made by taxpayer to llc3 the excise_tax imposed by sec_4261 is not applicable to payments for transportation made or deemed made by llc1 or llc2 to llc3 the following facts and representations have been submitted in the request taxpayer is a limited_partnership organized under the laws of state taxpayer is the sole owner of three limited_liability companies llc1 llc2 and llc3 no elections have been or will be filed under sec_301_7701-3 of the procedure and administration regulations for any of those entities to be treated as associations llc3 has been formed to own and operate an aircraft taxpayer will hire and pay the pilot and pay all expenses of operating the aircraft the only income of llc3 will be amounts paid_by taxpayer for expenses of operating the aircraft and by llc1 and llc2 as reimbursement of operating_expenses when their employees are transported on the aircraft all transportation on the aircraft will begin and end in the united_states sec_4261 imposes a tax on the amount_paid for taxable_transportation as defined in sec_4262 of any person by air sec_4262 in part defines the term taxable_transportation as transportation by air which begins in the united_states and ends in the united_states sec_4291 requires any person receiving any payment for taxable services such as taxable air transportation to collect the amount of the tax from the person making the payment in order to determine whether the excise_tax imposed by sec_4261 applies to amounts paid_by taxpayer llc1 and llc2 to llc3 we must first determine the classification of those limited_liability companies sec_301_7701-3 provides that a domestic eligible_entity a business organization not classified as a corporation under sec_301_7701-2 or with a single owner is disregarded as an entity separate from its owner for federal tax purposes unless the entity elects to be treated as a corporation if the entity is disregarded its activities are treated in the same manner as a sole_proprietorship branch or division of the owner sec_301_7701-2 based on the facts presented and representations made llc1 llc2 and llc3 will be disregarded as entities separate from taxpayer for federal tax purposes because llc1 llc2 and llc3 are treated in the same manner as a sole_proprietorship branch or division of taxpayer the payments made to llc3 for air transportation are not considered amounts paid for purposes of sec_4261 accordingly based on taxpayer’s representations we conclude as follows the excise_tax imposed by sec_4261 of the internal_revenue_code is not applicable to payments for transportation made or deemed made by taxpayer to llc3 the excise_tax imposed by sec_4261 is not applicable to payments for transportation made or deemed made by llc1 or llc2 to llc3 this letter_ruling is directed only to the taxpayer who requested it sec_6110 provides that it shall not be used or cited as precedent sincerely associate chief_counsel passthroughs and special industries by richard a kocak chief branch enclosures copy of this letter copy for sec_6110 purposes
